Citation Nr: 1716569	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected calluses of the bilateral feet, status-post dorsiflexory pitch osteotomy of the left foot (excluding period of temporary total evaluation from August 11, 2009 to October 1, 2009, based on surgical or other treatment necessitating convalescence).

2.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a May 2008 rating decision by the Depart of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO granted service connection for feet calluses, with a 10 percent disability rating (effective September 20, 2002).  

In July 2013, the Board remanded this case for further development.

In October 2014, the RO assigned a temporary total rating, effective August 11, 2009, based on surgical or other treatment necessitating convalescence.  The 10 percent rating was resumed effective October 1, 2009.

In December 2015, the Board denied entitlement to an initial rating in excess of 10 percent for calluses of both feet (excluding a period of a temporary total evaluation from August 11, 2009, to October 1, 2009).

The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In September 2016, the Court signed an order granting a Joint Motion for Remand from both parties.

As explained in further detail below and as reflected in the characterization of the appeal (on the title page), the Board considers the matter of the Veteran's entitlement to a TDIU as a component of the claim for a higher rating for calluses.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has recently raised the claim of entitlement to TDIU benefits, due at least in part, to the disability for which he seeks an increased rating.  Although the TDIU issue was not certified for appeal, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In addition to the expansion of the appeal to include the TDIU issue, the record reflects that there may be relevant medical records from the Social Security Administration (SSA).  These should be sought, together with any other relevant records as may have been generated since the case was last before the Board.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's disability benefits claim.  All reasonable attempts should be made to obtain such records.

2.  The AOJ should associate any unassociated VA medical records with the claims file.  Per the October 2014 supplemental statement of the case, the last VA medical records associated with the claims file were from October 2014, though additional records appear to have been uploaded to the Virtual VA claims file dated into 2015.  

3.  After the above development has been accomplished, the AOJ perform any additional development it deems warranted, to include obtaining a new VA examination/VA medical opinion that addresses the current severity of the bilateral foot calluses, the dorsiflexory osteotomy, and their functional impact, and the broader TDIU issue.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the December 2014 supplemental statement of the case.   If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


